Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 1 of 28

EXHIBIT
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 2 of 28

CITATION

Cause Number: 20-04-04884

Clerk of the Court Attomey Requesting Service
Melisa Miller James W Willis

P.O. Box 2985 2211 Norfolk St

Contoe, Texas 77305 Ste 800

Houston TX 77098
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Certain Underwriters at Lloyds, London
Registered Agent Wilson Elser Moskowitz Edelman & Dicker
150 East 42nd Street
New York NY 10017-5639

You ate hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable County Court at Law #2 Montgomery County, Texas at the Courthouse of
said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 22nd day of April, 2020 numbered 20-04-
04884 on the docket of said court, and styled, Brent Hill VS. Certain Underwriters at Lloyds, London

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 24th day of April,
2020.

Melisa Miller, District Clerk
Montgomery County, Texas

 

By;

 

Deven Matopis, Deputy
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 3 of 28

OFFICER’S RETURN
Cause No. 20-04-04884 Court No: County Court at Law #2
Style: Brent Hill VS. Certain Underwriters at Lloyds, London
To: Certain Underwriters at Lloyds, London
Address: Registered Agent Wilson Elser Moskowitz Edelman & Dicker
150 East 42nd Street
New York NY 10017-5639

Came to hand the ____day of 320, at o’clock, and executed in

County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's
Original Petition at the following times and places, to wit:

Name Date/Time Place, Course and distance from Courthouse

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL $ . County, Texas
By: , Deputy
AFFIANT

Complete if you ate a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
Rule 107: the officer, or authorized person who services, or attempts to serve a citation shall sign and
return. The return must either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is . Declarant/Authorized Process Server

My date of birth is | yand my address is

 

 

ID# & Exp. Of Certification

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE

 

FOREGOING IS TRUE AND CORRECT t SWORN AND SUBSCRIBED ON
Executed in , County, State of
son the day of _ , 20

 

 

 

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD_ Page 4 of 28

Received and E-Filed for Record
4/22/2020 3:33 PM

Melisa Miller, District Clerk
Montgomery County, Texas
Deputy Clerk, Jeff Fiore

20-04-04884
CAUSE NO.
BRENT HILL, § IN THE DISTRICT COURT OF
8
Plaintiff, §
§
VS. § MONTGOMERY COUNTY, TEXAS
§
CERTAIN UNDERWRITERS AT LLOYDS, § Montgomery County - DC - County Court at Law #2
LONDON, §
§ JUDICIAL DISTRICT
Defendant. §

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
Brent Hill (“Mr. Hill”), Plaintiff herein, files this Original Petition against Defendant
Certain Underwriters at Lloyd's, London (“Certain Underwriters”) and, in support of his causes of

action, would respectfully show the Court the following:

I.
THE PARTIES
1. Brent Hill is a Texas resident who resides in Montgomery County, Texas.
2. Certain Underwriters is an insurance company doing business in the State of Texas

which may be served through its registered agent for service of process in the State of Texas,
Wilson Elser Moskowitz Edelman & Dicker LLP - NY, via certified mail at 150 East 42nd Street,
New York, NY 10017-5639.

Il.
DISCOVERY

3. This case is intended to be governed by Discovery Level 2.
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 5 of 28

Il.
CLAIM FOR RELIEF

4. The damages sought are within the jurisdictional limits of this court. Plaintiff
currently seeks monetary relief over $100,000, but not more than $200,000, including damages of
any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.

IV.
JURISDICTION AND VENUE

5. This court has subject matter jurisdiction of this cause of action because it involves
an amount in controversy in excess of the minimum jurisdictional limits of this Court.

6. Venue is proper in Montgomery County because all or a substantial part of the
events or omissions giving rise to the claim occurred in Montgomery County. TEX. CIv. PRAC &
REM CODE § 15.002(a)(1). In particular, the loss at issue occurred in Montgomery County.

Vv.
FACTUAL BACKGROUND

7. Mr. Hill is a named insured under a property insurance policy issued by Certain
Underwriters.

8. On or about April 7, 2019 a storm hit the Montgomery, TX area, damaging Mr.
Hill’s house and other property. Mr. Hill subsequently filed a claim on his insurance policy.

9, Defendant improperly denied and/or underpaid the claim.

10. The adjuster assigned to the clatm conducted a substandard investigation and
inspection of the property, prepared a report that failed to include ail of the damages that were
observed during the inspection, and undervalued the damages observed during the inspection.

11. This unreasonable investigation led to the underpayment of Plaintiff's claim.
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 6 of 28

12. Moreover, Certain Underwriters performed an outcome-oriented investigation of

Plaintiff's claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses

on the property.
VI.
CAUSES OF ACTION
13. Each of the foregoing paragraphs is incorporated by reference in the following:
A. Breach of Contract
14. Certain Underwriters had a contract of insurance with Plaintiff. Certain

Underwriters breached the terms of that contract by wrongfully denying and/or underpaying the
claim and Plaintiff was damaged thereby.
B. Prompt Payment of Claims Statute
15. The failure of Certain Underwriters to pay for the losses and/or to follow the
statutory time guidelines for accepting or denying coverage constitutes a violation of Section
542.051 et seq. of the Texas Insurance Code.
16. Plaintiff, therefore, in addition to Plaintiffs claim for damages, is entitled to interest
and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.
C. Bad Faith
17. Defendant is required to comply with Chapter 541 of the Texas Insurance Code.
18. Defendant violated Section 541.051 of the Texas Insurance Code by:
(1) making statements misrepresenting the terms and/or benefits of the policy.
19. Defendant violated Section 541.060 by:
(1) misrepresenting to Plaintiff a material fact or policy provision relating to

coverage at issue;
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD_ Page 7 of 28

20.

21.

(2)

(3)

(4)

(5)

failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of a claim with respect to which the insurer’s liability had
become reasonably clear;

failing to promptly provide to Plaintiff a reasonable explanation of the basis
in the policy, in relation to the facts or applicable law, for the insurer’s
denial of a claim or offer of a compromise settlement of a claim;

failmg within a reasonable time to affirm or deny coverage of a claim to
Plaintiff or submit a reservation of rights to Plaintiff; and

refusing to pay the claim without conducting a reasonable investigation with

respect to the claim;

Defendant violated Section 541.061 by:

(1)

(2)

(3)

(4)
(5)

making an untrue statement of material fact;

failing to state a material fact necessary to make other statements made not
misleading considering the circumstances under which the statements were
made;

making a statement in a manner that would mislead a reasonably prudent
person to a false conclusion of a material fact;

making a material misstatement of law; and

failing to disclose a matter required by law to be disclosed.

Defendant’s violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 8 of 28

22. Defendant knowingly committed the acts complained of. As such, Plaintiff is
entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-
(b).

D. Attorneys’ Fees

23. Plaintiff engaged the undersigned attorney to prosecute this lawsuit against
Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

24. Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas
Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an
attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed
before the expiration of the 30" day after the claim was presented.

25. Plaintiff further prays that he be awarded all reasonable attorneys’ fees incurred in
prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and
542.060 of the Texas Insurance Code.

VIL.
CONDITIONS PRECEDENT

26. All conditions precedent to Plaintiffs right to recover have been fully performed,
or have been waived by Defendant.

VU
DISCOVERY REQUESTS

27. Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after
service of this request, the information or material described in Rule 194.2(a)-().

28. You are also requested to respond to the attached interrogatories, requests for
production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 9 of 28

IX.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Brent Hill prays that, upon final hearing of
the case, he recover all damages from and against Defendant that may reasonably be established
by a preponderance of the evidence, and that Mr. Hill be awarded attorneys’ fees through trial and
appeal, costs of court, pre-judgment interest, post-judgment interest, and such other and further
relief, general or special, at law or in equity, to which Mr. Hill may show himself to be justly

entitled.

Respectfully submitted,

DALY & BLACK, P.C.

By:__/s/ James Willis
James Willis
TBA No. 24088654
jwillis@dalyblack.com
Richard D. Daly
TBA No. 00796429
rdaly@dalyblack.com
ecfs@dalyblack.com
2211 Norfolk St., Suite 800
Houston, Texas 77098
713.655.1405—Telephone
713.655.1587—Fax

ATTORNEYS FOR PLAINTIFF
BRENT HILL
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 10 of 28

PLAINTIFF’S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

COMES NOW Plaintiff in the above-styled and numbered cause, and requests that
Defendant (1) answer the following discovery requests separately and fully in writing under oath
within 30 days of service (or within 50 days of service if the discovery was served prior to the date
an answer is due); (2) produce responsive documents to the undersigned counsel within the same
time period; and (3) serve its answers to these discovery requests within the same time period to
Plaintiff by and through his attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.
Respectfully submitted,

DALY & BLACK, P.C.

By:__./s/ Jamies Wallis
James Willis
TBA No. 24088654
jwillis@dalyblack.com
Richard D. Daly
TBA No. 00796429
rdaly@dalyblack.com
ecfs@dalyblack.com
2211 Norfolk St., Suite 800
Houston, Texas 77098
713.655,1405—Telephone
713.655.1587-—Fax

ATTORNEYS FOR PLAINTIFF
BRENT HILL
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 11 of 28

CERTIFICATE OF SERVICE

I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

/s/ James Willis
James Willis
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 12 of 28

INSTRUCTIONS

A. These Responses call for your personal and present knowledge, as well as the present
knowledge of your attorneys, investigators and other agents, and for information
available to you and to them.

B. Pursuant to the applicable rules of civil procedure, produce all documents responsive
to these Requests for Production as they are kept in the usual course of business or
organized and labeled to correspond to the categories in the requests within the time
period set forth above at Daly & Black, P.C.

C. If you claim that any document or information which is required to be identified or
produced by you in any response is privileged, produce a privilege log according to the
applicable rules of civil procedure.

Identify the document’s title and general subject matter;

State its date;

Identify all persons who participated in its preparation;

Identify the persons for whom it was prepared or to whom it was sent;

State the nature of the privilege claimed; and

State in detail each and every fact upon which you base your claim for privilege.

ANRWNE

D, If you claim that any part or portion of a document contains privileged information,
redact only the part(s) or portion(s) of the document you claim to be privileged.

E. If you cannot answer a particular Interrogatory in full after exercising due diligence to
secure the information to do so, please state so and answer to the extent possible,
specifying and explaining your inability to answer the remainder and stating whatever
information or knowledge you have conceming the unanswered portion.

F, You are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which:

1. You know the response made was incorrect or incomplete when made; or
2. You know the response, though correct and complete when made, is no longer true
and complete, and the circumstances
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 13 of 28

DEFINITIONS

A. “Nefendant,” “You,” “Your(s),” refers to Certain Underwriters at Lloyd's, London,
its agents, representatives, employees and any other entity or person acting on its
behalf.

B. “Plaintiff” refers to the named Plaintiff in the above-captioned suit.

Cc. “The Property(ies)” refers to the property or properties located at the address(es)
covered by the Policy.

D. “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
lawsuit.

E.. “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at

issue in this lawsuit, or in a prior claim, as the context may dictate.

F, “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
petition/complaint or other written or oral notice, or otherwise assigned to the claim by
the insurer.

G,. “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
managing, settling, approving, supplying information or otherwise performing a task
or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
or clerical tasks.

H. “Lawsuit” refers to the above styled and captioned case.

I, “Communication” or “communications” shal] mean and refer to the transmission or
exchange of information, either orally or in writing, and includes without limitation
any conversation, letter, handwritten notes, memorandum, inter or intraoffice
correspondence, electronic mail, text messages, or any other electronic transmission,
telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
video recording, digital recording, discussion, or face-to-face communication.

J. The term “Document” shall mean all tangible things and data, however stored, as set
forth in the applicable rules of civil procedure, including, but not limited to all original
writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
copies, correspondence, notes, letters, memoranda of. telephone conversations,
telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
conference reports, files, agreements, contracts, evaluations, analyses, records,
photographs sketches, slides, tape recordings, microfiche, communications, printouts,
reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
loan documents, liens, books of accounting, books of operation, bank statements,
cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
listing agreements, real estate closing documents, studies, summaries, minutes, notes,
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 14 of 28

agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
matter, sound reproductions, however recorded, whether still on tape or transcribed to
writing, computer tapes, diskettes, disks, all other methods or means of storing data,
and any other documents. In all cases where originals, prior drafts, identical copies, or
nonidentical copies are not available; “document” also means genuine, true and correct
photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
‘Document” also refers to any other material, including without limitation, any tape,
computer program or electronic data storage facility in or on which any data or
information has been written or printed or has been temporarily or permanently
recorded by mechanical, photographic, magnetic, electronic or other means, and
including any materials in or on which data or information has been recorded in a
manner which renders in unintelligible without machine processing.

K. The term “referring” or “relating” shall mean showing, disclosing, averting to,
comprising, evidencing, constituting or reviewing.

L. The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neuter.

M. The terms “identification,” “identify,” and “identity” when used in reference to:

1. Natural Persons: Means to state his or her full name, residential address, present or
last known business address and telephone number, and present or last known position
and business affiliation with you;

2. Corporate Entities: Means to state its full name and any other names under which it
does business, its form or organization, its state of incorporation, its present or last
known address, and the identity of the officers or other persons who own, operate, or
control the entity;

3, Documents: Means you must state the number of pages and nature of the document
(e.g. letter or memorandum), its title, its date, the name or names of its authors and
recipients, its present location and custodian, and if any such document was, but no
longer is, in your possession or control, state what disposition was made of it, the date
thereof, and the persons responsible for making the decision as to such disposition;

4. Communication: Requires you, if any part of the communication was written, to
identify the document or documents which refer to or evidence the communication and,
to the extent that the communication was non-written, to identify each person
participating in the communication and to state the date, manner, place, and substance
of the communication; and

5. Activity: Requires you to provide a description of each action, occurrence, transaction
or conduct, the date it occurred, the location at which it occurred, and the identity of all
persons involved.

N. The term "Claim File" means the claim files and “field file(s),” whether kept in paper
or electronic format, including but not limited to all documents, file jackets, file notes,
claims diary or journal entries, log notes, handwritten notes, records of oral
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 15 of 28

communications, communications, correspondence, photographs, diagrams, estimates,
reports, recommendations, invoices, memoranda and drafts of documents regarding the
Claim. ,

O. The term "Underwriting File" means the entire file, including all documents and
information used for underwriting purposes even if you did not rely on such documents
or information in order to make a decision regarding insuring Plaintiffs Property.

NOTICE OF AUTHENTICATION

You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 16 of 28

INTERROGATORIES TO DEFENDANT CERTAIN UNDERWRITERS

INTERROGATORY NO. L:
Identify ail persons answering or supplying any information in answering these interrogatories.

ANSWER:
INTERROGATORY NO. 2:

Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

a. their name and job title(s) as of the Date of Loss;
b. their employer; and
c. description of their involvement with Plaintiff's Claim.
ANSWER:
INTERROGATORY NO. 3:

 

If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

a. the scope, cause and origin of the damages you contend are not covered losses under
the Policy; and
b. the term(s) or exclusion(s) of the Policy you relied upon in support of your decision

regarding the Claim.
ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

ANSWER:

INTERROGATORY NO. 5:

If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

ANSWER:
INTERROGATORY NO. 6:

If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

ANSWER:
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 17 of 28

INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, State the factual basis for your contention(s).

ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

ANSWER:
INTERROGATORY NO. 10:

If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

ANSWER:
INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied

depreciation, stating for each item the criteria used and the age of the item.

ANSWER:
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 18 of 28

REQUEST FOR PRODUCTION TO DEFENDANT CERTAIN UNDERWRITERS

REQUEST FOR PRODUCTION NO. I

Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

 

ify you contend ‘that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling of those claim(s).

RESPONSE:

   

REQUEST FOR. PRODUCTION NO. 3
Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4

Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

   

_RESPONSE:.

REQUEST FOR PRODUCTION NO. 5.

Produce the complete Claim File including all documents and communications regarding the
Claim.

RESPONSE:.

 

Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to
investigate, consult on, handle and/or adjust the Claim.

RESPONSE:
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 19 of 28

 

If y you ae that any prior “claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
claim(s).

RESPONSE:
REQUEST FOR PRODUCTION NO. 8

Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

   

RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

   

RESPONSE:

   

IDUCTION NO. 10

 

Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11.

Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
videotapes, or other information).

RESPONSE:

REQUEST FOR PRODUCTION.NO..12

Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13

Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:,

10
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 20 of 28

REQUEST FOR PRODUCTION NO..14.
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15

 

The file from the office of Plaintiff's insurance agent concerning Plaintiff's Property
RESPONSE:

FOUEST POR PRODUCTION NO. 16.
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim.

 

RESPONSE:

 

Produce all written ‘communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:

 

Produce all written and/or electronic communications you sent to, or received from, Plaintiff's
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

RESPONSE:

RE UEST FOR PRODUCTION NO..19
Produce all written and/or electronic Communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

 

RESPONSE:

 

Produce all writien “and/ or “electronic communications you sent to, or recerved, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

11
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 21 of 28

REQUEST FOR PRODUCTION NO. 21

Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22

Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO, 23

Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

 

WRESPONSE:

REQUEST FOR. PRODUCTION NO. 24
Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

 

ARESPONSE:

REQUEST FOR PRODUCTION NO. 25

Produce all billing statements, including billing detail, showing the amounts you paid or for which
you were billed by any independent adjusters or adjusting firms who inspected Plaintiffs Property
in connection with the Claim.

 

RESPONSE:

REQUEST FOR PRODUCTION NO. 26

Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiff's Property in connection with the Claim,
whether pre or post-lawsuit.

 

RESPONSE:

12
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 22 of 28

 

Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28.
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

   

RESPONSE:

 

Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff's Claim and/or any issue in Plaintiff's live petition

RESPONSE:

 

Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness.

BESEONSE:

REQUEST VOR PRODUCTION NO. 31
Produce all documents you identified, referred to, or relied upon in answering Plaintiff's
interrogatories.

   

RESPONSE:

REQUEST FOR PRODUCTION NO. 32.
Produce all non-privileged documents you identified, referred to, or relied upon in developing,
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiffs live petition.

RESPONSE:

 

"Produce copies of all documents you intend to offer as evidence at the trial of this matter

RESPONSE:

 

13
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 23 of 28

REQUEST FOR. PRODUCTION NO, 34,
Produce copies of all documents relating to your declaration of the storm alleged to have caused
damage to Plaintiff's Property as a "catastrophe."

 

RESPONSE:

REQUEST FOR PRODUCTION.NO. 35
Produce copies of your engagement letter/fee agreement between you (or whatever entity or
person is paying your attorney's fee bills) and your attorneys in this matter.

RESPONSE:

REQUEST FOR PRODUCTION NO. 36
Produce copies of your attorney's[s'] fee bills in this matter

   

RESPONSE:

If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance.

   

RESPONSE:
REQUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiff's Claim pre-suit,

provide all documents relating to that evaluation or recommendation.

RESPONSE:

14
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 24 of 28

 

REQUEST FOR
REQUEST FOR ADMISSION NO. 1:

Admit that on Date of Loss the Property sustained damages caused by a windstorm.

ADMISSIONS TO DEFENDANT CERTAIN UNDERWRITERS

 

RESPONSE:

REQUEST FOR ADMESSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

   

 

‘Admit that as of the 1 Date of L Loss the | Policy was in full force and effect.

RESPONSE:

 

Admit that & as of the Date of Loss all 7 premiums were fully satisfied under the Policy.
RESPONSE:

REOUEST POR ADAIISSION NO. 5:

Admit that the Policy is a replacement cost value policy.

   

RESPONSE:

REQUEST FOR ADMISSION NO..6:
Admit that the Policy is an actual cash value policy.

   

RESPONSE:

REQUEST VOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

   

RESPONSE:

tamer

15
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 25 of 28

 

Admit that y you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

RESPONSE:
REQUEST FOR ADMISSION NO. 9:

Admit that you did not request a Swom Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

   

RESPONSE:

REQUEST FOR ADMISSION NO. i0:
Admit that Plaintiff timely submitted the Claim.

   

RESPONSE:

REQUEST FOR ADMISSION NO. 11:

‘Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

RESPONSE:
REQUEST FOR ADMISSION NO. 12:

‘Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

 

RESPONSE:

 

Admit that Defendant’ S decision to deny « or partially deny Plaintiff's Claim was made in whole
or in part on the timeliness of the Claim’s submission.

RESPONSE:

16
Case 4:20-cv-01919 Document 1-1 Filed on 06/01/20 in TXSD Page 26 of 28

REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the

Claim at issue.

   

RESPONSE:

 

REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

 

RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

   

RESPONSE:

REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiff’s Policy.

 

RESPONSE:

17
 

Case 4:20-cv-01919 Document1-1 Filed on 06/01/20 in TXSD Page 27 of 28

 

 

      

  

LVOOL AN "140A MEN

Pans Puzy SEF OS}

194910 8

UeWjEpy ZMOYSOW J98]/g VOSA aby pasajs}Bey
uopuo7 'spAoy] ye suazUMUspur] UIEHeD

van) “Ff

Wtf pada e dbd

SINE ir AL Costa Eatenida edad ertol irate casted

TEETER
Ursa ee id le Lette Glas este

SOEL/ Xi ‘BO1U0D

S86Z X0G "0 “d

449}D 39L381q AunoD Auewobyuoy
UOISIAIQ ao1AIEg

 

 

   
919 Document 1-1. Filed.0n.06/01/20 in TXSD__ Page 28 of 28

Case. 4:20-cv-

aFehen tee T EL tp et epg edly eggatdpeneglpefellpladeet pega ly 2TONT aWYOXIA Ze

ZTOOT AN IYOA MAN
LagdLS ONZP LSVa OST
YWaNDIG 8 NVW1E3 ‘ZLIMONSOW “d3aSTa ‘NOSTIM O/D
SJINVdWOD LaYVW NOGNO? NIV.Lus9

aah nt

 

8EZ08 OD ‘Jaauad

GLZ BUNS “SAY WET “A 6978
S0602-6T “ON @5€D
Jaysaydoy JO aS9I0Iq YL :3y
ON9.13S

 

 
